      Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 1 of 20



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

DIMITRI FRAZIER, ET AL                                *     CIVIL ACTION # 2:18-cv-2340
                                                      *
VERSUS                                                *     DIST.JUDGE: LEMELLE
                                                      *
ROBERT L. RUNNELS, ET AL                              *     MAG.JUDGE: VAN MEERVELD
                                                      *
                                                      *
                                                      *     JURY TRIAL
* * * * * * * * * * * * * * * *                       *

                                  JOINT PRE-TRIAL ORDER

      NOW INTO COURT, by and through undersigned counsel, comes all parties who submit

this Joint Pretrial Order pursuant to this Court’s May 10, 2018 Order. Counsel conferred via

telephone on February 11, 2019 to discuss all stipulations and evidence to be submitted at trial;

in addition to jurisdiction, the identity of the parties and joinder of any additional parties.

Further settlement conversations were not held between counsel as Plaintiff’s counsel previously

prepared Confidential Settlement Demands to Defense Counsel and before they were sent was

informed by Defense counsel that they would not be entertained by their client and that this

matter was ‘going to trial’ and ‘could not be settled’.

                                                 1.

      Pretrial Conference:

      The Pre-Trial Conference in this matter is currently set for February 21, 2019 at 3:00 p.m.

                                                 2.

      Appearance of Counsel:

      Edwin M. Shorty, Jr. and Nathan M. Chiantella of Edwin M. Shorty, Jr. & Associates,

A.P.L.C. and Hope L. Harper of H.L. Harper & Associates, L.L.C. are counsel for the
      Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 2 of 20



Plaintiffs/Defendants in Counterclaim Dimitri Frazier, Tiffany M. Turner and Adonte Turner in

this matter. Guy D. Perrier, Michael W. Robertson and Dustin L. Poche` of Perrier & Lacoste,

L.L.C. are counsel for Defendants/Plaintiffs-In-Counterclaim Robert L. Runnels, Whitestone

Transportation, L.L.C. & Canal Insurance Company in this matter.

                                              3 & 4.

      Description of the Parties, Jurisdictional Basis & Damages:

      Plaintiffs/Defendants-In-Counterclaim Dimitri Frazier, Tiffany M. Turner and Adonte

Turner are all persons of majority age, residents of the State of Louisiana and for diversity

jurisdiction purposes citizens of the State of Louisiana. Defendant/Plaintiff-In-Counterclaim

Robert L. Runnels is a person of majority age and a resident of the State of Mississippi and for

diversity jurisdiction purposes a citizen of the State of Mississippi. Defendant/Plaintiff-In-

Counterclaim Whitestone Transportation, L.L.C. is a limited liability company incorporated

under the laws of the State of Mississippi with its principal place of business in the State of

Mississippi and therefore a citizen of the State of Mississippi for diversity jurisdiction purposes.

Defendant/Plaintiff-In-Counterclaim Canal Insurance Company is a business corporation

incorporated under the laws of the State of South Carolina with its principal place of business in

the State of South Carolina and therefore a citizen of the State of South Carolina for diversity

jurisdiction purposes. Defendant/Plaintiff-In-Counterclaim Canal Insurance Company is the

insurer for Defendants/Plaintiffs-In-Counterclaim Robert L. Runnels and Whitestone

Transportation, L.L.C.

      The parties further stipulate that a summary of the evidence supporting the claims of the

Plaintiffs/Defendants-In-Counterclaim reasonably concludes that the diversity jurisdiction

amount of $75,000.00 could be awarded in this matter.



                                                 2
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 3 of 20



                                              5.

     Motions Pending Before the Court:

     The Plaintiff’s Motion to Dismiss Counterclaim Pursuant to FRCP 12(b)(6) filed by the

Plaintiffs/Defendants-In-Counterclaim on November 5, 2018 is currently pending before this

Honorable Court.

     The Plaintiff/Defendants-In-Counterclaims’ Motion for Leave to File Their Omnibus

Motion In Limine & Motion For Summary Judgment Out Of Time filed on February 1, 2019 is

also pending before this Honorable Court.

     The Plaintiff/Defendants-In-Counterclaims have sent via certified mail a proposed Motion

for Rule 11 Sanctions pursuant to the procedures prescribed in Rule 11. The said motion will be

filed in accordance with said rule if the Defendants do not comply with the requests in the

Motion for Rule 11 Sanctions.

     Magistrate Judge Janis van Meerveld recently ordered Motta Law, L.L.C. to respond to

Defendants’ subpoena duces tecum by February 22, 2019 [Doc. 67]. Vanessa Motta, Esq. of

Motta Law, L.L.C. has informed counsel that she intends to file a Motion to Review Magistrate

Judge Janis van Meerveld’s aforementioned Order to this Court pursuant to LR 72.2.

      Defendants’ Motion to Compel Lionel H. Sutton, III d/b/a Sutton Law Firm’s Response to

Subpoena Duces Tecum was filed on February 15, 2019 and is currently pending before this

Honorable Court. [Doc. 79]

     Defendants plan to file a Motion for Spoliation of Evidence by Tiffany Turner into the

record shortly regarding her recent Supplemental Responses to Requests for Admissions.




                                              3
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 4 of 20



                                               6.

     Brief Summary of Material Facts:

     By Plaintiffs/Defendants-In-Counterclaim:

     On or about November 13, 2017 your Plaintiffs/Defendants-In-Counterclaim Tiffany M.

Turner (the properly restrained driver) Adonte Turner and Dimitri Frazier (the properly

restrained passengers) were travelling in a 2010 Chevrolet Impala going eastbound in the center

lane of traffic on Interstate 10 near the Paris Avenue Exit in New Orleans, Louisiana. Suddenly

and without warning, their vehicle was struck by a 2016 International Semi-Truck driven by the

Defendant/Plaintiff-In-Counterclaim Robert L. Runnels (hereinafter referred to as Mr. Runnels).

Mr. Runnels was also traveling eastbound in the center lane, then changed to the left lane and

suddenly back to the center lane causing the aforesaid collision. The New Orleans Police

Department was called to the scene and Mr. Runnels was cited for failure to use reasonable

vigilance in violation of Louisiana law. As a result of the aforementioned collision, your

Petitioners/Defendants-In-Counterclaim sustained serious bodily injuries.

       By Defendants/Plaintiffs-In-Counterclaim:

       This lawsuit arises out of an alleged November 13, 2017 accident in Orleans Parish

between an 18 wheel tractor-trailer owned by Whitestone Transportation, LLC and being

operated by Robert Runnels, and a 2010 Chevrolet Impala, owned by Dimitri Frazier, and being

operated by Tiffany Turner with guest passengers Dimitri Frazier and Adonte Turner. Plaintiffs

allege that they were side-swiped by Runnels’ commercial vehicle and an unknown third vehicle

had to flag down Mr. Runnels because he was unaware that an accident had occurred. Plaintiffs

initially retained Vanessa Motta, Esq., an attorney located at the time at 525 Clay Street in

Kenner, Louisiana, to represent them, but they changed representation to their current counsel



                                               4
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 5 of 20



prior to the filing of this lawsuit. Plaintiffs are seeking damages for their medical expenses,

mental anguish, loss of enjoyment of life, physical pain and suffering, inconvenience, pecuniary

compensation, and maximum legal interest allowed by law.

       In response, Defendants filed a Counterclaim alleging that Plaintiffs had conspired to

commit fraud by causing and/or staging the accident at issue and presenting claims for damages,

which are similar to claims brought by their family members and associates. Specifically,

Defendants allege that they have uncovered evidence of more than 30 accidents involving an

alleged side-swipe by a commercial vehicle of a vehicle with multiple occupants on Interstate 10

and/or 610, where the commercial driver is unaware of the impact and/or a third vehicle waves

down the commercial driver, and at least one of the occupants retains counsel whose office is

located at 525 Clay Street in Kenner, Louisiana. In addition to the factual similarities between

the accident at issue and these other accidents, Defendants allege that some of the claimants in

these other accidents have personal connections to the Plaintiffs in this case. These common

facts and direct connections show that Plaintiffs conspired to commit fraud by repeating these

common facts for personal gain.

                                               7.

     Single Listing of All Uncontested Material Facts:

   1. On November 13, 2017, your Defendant/Plaintiff-In-Counterclaim, Robert L. Runnels,

       was the driver of a 2016 International semi-truck traveling east-bound on Interstate 10 in

       New Orleans, LA.

   2. At the time of the (‘alleged’ inserted by Defendants) accident made subject of this

       litigation, the vehicle driven by Robert L. Runnels was owned by Defendant/Plaintiff-In-




                                               5
  Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 6 of 20



   Counterclaim Whitestone Transportation, L.L.C. and covered by an insurance policy sold

   and delivered by Defendant/Plaintiff-In-Counterclaim Canal Insurance Company

3. At the time of the (‘alleged’ inserted by Defendants) accident made subject of this

   litigation, the vehicle owned by Plaintiff/Defendant-In-Counterclaim Dimitri J. Frazier

   was covered by an insurance policy sold and delivered by Go-Auto Insurance Company.

4. Plaintiff/Defendants-In-Counterclaim were initially represented by Vanessa Motta, Esq.,

   whose office was located at 525 Clay Street in Kenner, Louisiana, for claims arising from

   the alleged accident made subject of this litigation.

                                             8.

  Single Listing of Contested Issues of Fact:

  1. On November 13, 2017, your Petitioner/Defendant-In-Counterclaim, Tiffany M.

     Turner, was the driver of a 2010 Chevrolet Impala traveling east-bound on Interstate 10

     in New Orleans, LA. – Disputed by Defendants.

  2. At the time of the (‘alleged’ inserted by Defendants) accident made subject of this

     litigation, Plaintiff/Defendants-In-Counterclaim Dimitri J. Frazier and Adonte K.

     Turner were passengers in the vehicle being driven by Petitioner/Defendant-In-

     Counterclaim, Tiffany M. Turner. – Disputed by Defendants.

  3. Ms. Tiffany M. Turner avers that she suffered severe injuries to her neck/cervical spine

     as a result of this accident.    Ms. Turner sought conservative treatment, and then

     underwent several MRIs after referral by her treating physician, after several

     consultations with pain specialist’s physicians she received a surgery recommendation

     by Lucien Miranne, M.D. of Southern Brain & Spine for an anterior cervical

     discectomy and fusion (ACDF) at C 5-6. To date, Ms. Turner has not been scheduled



                                             6
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 7 of 20



        for the aforementioned surgery, with an estimated cost of $24,226.00. Mr. Dimitri

        Frazier treated conservatively for his injuries, complaining of neck and upper back

        pain, received cervical and lumbar MRIs and has concluded said treatment after

        reviewing the MRI results with his treating physicians. Ms. Adonte Turner was only

        able to treat conservatively 3 – 4 times as soon thereafter it was discovered that Ms.

        Turner was pregnant, complaining of neck pain. Ms. Tuner has since had her child but

        again only treated minimally due to the aforementioned.

     4. Any and all facts which have not been stipulated;

     5. Whether a motor vehicle accident occurred as alleged;

     6. Whether Plaintiffs conspired to commit fraud by causing and/or staging the

        accident at issue and presenting claims for damages;

     7. The nature, cause, and extent of Plaintiffs’ injuries and damages.

     8. Not applicable.

     9. Not applicable.

     10. See Defendants/Plaintiffs-In-Counterclaim’s Summary of Material Facts above.

     11. Not applicable.

     12. See Defendants/Plaintiffs-In-Counterclaim’s Summary of Material Facts above.

                                               9.

     Contested Issues of Law:

1)   Whether Defendant/Plaintiff-In-Counterclaim Robert L. Runnels was negligent and was

     the sole and proximate cause of this incident, including, but not limited to failure to

     maintain a proper lookout, failure to use reasonable vigilance, improper lane change,




                                               7
       Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 8 of 20



       careless/reckless operation of a motor vehicle; and, any and all other acts of negligence

       and/or imprudence and/or lack of care which may be proven during the trial of this matter.

2)     Whether Defendant/Plaintiff-In-Counterclaim Whitestone Transportation, L.L.C. was

       negligent in the following respects; negligent entrustment of their vehicle to Mr. Runnels,

       failure to properly train their employees; and, any and all other acts of negligence and/or

       imprudence and/or lack of care, which may be proved during the trial of this matter.

3)     Whether Defendants/Plaintiffs-In-Counterclaim Mr. Runnels, Whitestone Transportation,

       L.L.C. and Canal Insurance Company are jointly, severally and in solido indebted unto

       your Plaintiffs/Defendants-In-Counterclaim for all damages as are reasonable under the

       premises, with legal interest therein from the date of judicial demand until paid, and for all

       of the costs of these proceedings.

4)     Whether Plaintiffs/Defendants-In-Counterclaim conspired to commit fraud by intentionally

       causing and/or staging the accident at issue and presenting claims for damages.

5)     Any and all issues of law which have not been stipulated.

                                                 10.

       A-1) Exhibits Without Objections:

     1) A certified copy of the insurance policy number PIA08464502 issued by Canal Insurance

        Company to Whitestone Transportation L.L.C. dba Whitestone Transportation with

        effective dates 5/1/2017 to 5/1/2018. (Defendants request that the documents be withheld

        from the jury).

     2) The body camera video and dashboard camera video of NOPD Officer Jack

        Kounlavong’s investigation of the alleged accident at issue.

     3) The 911 audio recordings and incident details reports regarding the alleged accident at



                                                  8
  Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 9 of 20



   issue.

4) Vehicle registration for 2010 Chevrolet Impala owned by Dimitri Frazier during the

   alleged accident at issue.

5) A certified copy of Sprint’s phone records for (504) 535-8171.

6) A certified copy of T-Mobile’s phone records for (504) 428-8185.

7) A certified copy of T-Mobile’s phone records for (469) 867-0628.

8) A certified copy of all certified medical records or films of the healthcare providers who

   treated the Plaintiffs/Defendants-In-Counterclaim Tiffany Turner, Dimitri Frazier and

   Adonte Turner relating to the accident made subject of this litigation, namely Pedro

   Romaguera, M.D. of LA Primary Care Consultants, Vaniecea Duncan, D.C. of Accident

   & Injury Chiropractic and New Orleans East Healthcare Center.

9) Photographs and property damage estimates of the vehicles involved in the alleged

   accident at issue that were produced in discovery.


  A-2) Exhibits With Objections:

10) List of Tiffany Turner’s previous incidents/claims produced by Ms. Turner in discovery –

   (*Objection by Plaintiffs/Defendants-In-Counterclaim as to vagueness/overly broad and

   relevancy).

11) State of Louisiana Motor Vehicle Report for the subject accident. – Defendants object to

   the extent this record is inconsistent with the Judge’s Order granting Defendants’ Motion

   in Limine to exclude the traffic citation evidence and to limit the testimony of Officer

   Jack Kounlavong.

12) Any and all investigative documents and/or pleadings (including but not limited to court

   docket minute entries, plea agreements, sentencing forms, plea sheets, probation forms,


                                            9
 Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 10 of 20



   etc.) concerning the criminal record(s) of witness Marlene Kennedy as a named

   Defendant by the State of Louisiana, United States of America and/or any other

   jurisdiction. – Defendants object because of relevancy, authenticity, and because this

   documentation was never produced in discovery.

13) Tiffany Turner’s responses to Defendants’ First Set of Discovery and Tiffany Turner’s

   supplemental responses to Defendants’ Second Set of Discovery – (*Objection by

   Plaintiffs/Defendants-In-Counterclaim as this is currently subject of the Omnibus Motion

   In Limine and/or Motion for Summary Judgment pending before this Honorable Court).

14) A certified copy of medical records or films of the following healthcare providers who

   treated Plaintiffs before the accident made subject of this litigation; Ochsner Baptist

   Hospital, Total Health Clinic, Metropolitan Health Group, The Healthcare Center, Dr.

   Bradley Bartholomew, New Orleans East Hospital, Louisiana Medical Management

   Corporation, Downman Urgent Healthcare, Anesthesiology Pain Management, East

   Jefferson General Hospital, and East Jefferson Family Practice Center. – Plaintiffs Object

   as these documents are overbroad and not relevant to injuries reported in the case at bar.

15) Subpoena response from All Aboard America Holdings, Inc. – which includes bus video

   of a motor vehicle accident on October 15, 2015 involving Cornelius Garrison.

   (*Objection by Plaintiffs/Defendants-In-Counterclaim as to vagueness/overly broad and

   relevancy).

16) Lists of “friends” associated with Tiffany Turner’s four (4) Facebook profiles.

   (*Objection by Plaintiffs/Defendants-In-Counterclaim as this is currently subject of the

   Omnibus Motion In Limine and/or Motion for Summary Judgment pending before this

   Honorable Court).



                                           10
         Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 11 of 20



        17) Photograph posted on September 26, 2016 by Tiffany Turner on one of her Facebook

           profiles and comments made by Marlene Kennedy’s Facebook account/profile on that

           photograph posting. (*Objection by Plaintiffs/Defendants-In-Counterclaim as this is

           currently subject of the Omnibus Motion In Limine and/or Motion for Summary Judgment

           pending before this Honorable Court).

        18) Any and all documents evidencing the representation of claimants involved in motor

           vehicle accidents with a commercial vehicle on Interstate 10 in New Orleans by Motta

           Law, L.L.C. and/or Lionel Sutton d/b/a Sutton Law Firm. (*Objection by

           Plaintiffs/Defendants-In-Counterclaim due to as to vagueness/overly broad and

           relevancy).

        19) Certified Petitions/Complaints and certified police reports of the following accidents:

    #              Claimants                 Commercial              Date of        Location of          Plaintiff
                                               Company              Accident          Accident           Counsel
1            Cornelius Garrison, III        Hotard Bus Lines     October 15, 2015   Interstate 10      Arnona Rose
                                                                                                      Vanessa Motta
                                                                                                      Rico Alvendia
2         Darnell Harris, Selita Harris,     Family Dollar       January 17, 2016   Interstate 10     King Law Firm
                    Leon Parker                Trucking                                                 Jason Baer
3            Tijai Andrews, Tommy           Dupuy Trucking       March 16, 2016     Interstate 10     King Law Firm
         Hilliard, Jr., and Gilbert Baham                                                              Iripino Firm
4          Jerrica White, Kevin Potter,     Oakley Trucking      March 22, 2016     Interstate 10    Christine Reitano
            Tina Lacour, and Pinzeca                                                                   Lionel Sutton
                       Lacour
5            Darrin Covington, Louis        Cardinal Logistics    April 30, 2016    Interstate 10    King Law Firm
          Stevenson, Larry King, Jamal                                                               Michael Riley
         Hallel, Keishone Sterling, Enri                                                              Kevin Riley
           Franklin, Sherman Brower,
            Walter Massey, Laquisha
          Sylvester, and Bobbie Henry
6              Lawrence Robertson                                August 8, 2016     Interstate 10    Christine Reitano
                                                                                                       Lionel Sutton
7           Tremica Lucky, Cedric                 UPS             November 14,      Interstate 510   Christine Reitano
          Carpenter and Jasmine Smith                                2016                              Lionel Sutton
                                                                                                      Darryl Breaux
                                                                                                       Evan Breaux
                                                                                                      Ryan LaPorte
8         Mark Gilmore, Johnnie Trask,         EZ Hotshot         November 16,      Alvar Street      Vanessa Motta
           Curtis Sims, and Reginald                                 2016                            Jared Mouradian
                     Marsh                                                                           Brian Shearman
                                                                                                      David Geerken

                                                          11
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 12 of 20



                                                                                                 Chad Lederman
9     Natasha Watts and Armond         Dupre Logistics        November 28,      Interstate 10    Christine Reitano
                 Butler                                          2016                              Lionel Sutton
10   Rene Bertrand, Akshaykumar         Rooms-To-Go           December 15,      Interstate 610   Christine Reitano
     Solanki, and Rushaun Johnson                                2016                              Lionel Sutton
                                                                                                  Anthony Irpino
11   Kent Parker, Lakeisha Parker,        Wal-Mart           January 4, 2017    Interstate 10    Vincent Arnona
      Teshana Jones and Beverly
                 Heno
12   Brittany Williams, Sonyaletha     US Autologistics      January 9, 2017    Interstate 10    Christine Reitano
         Dent, Jasmine Cheney                                                                      Lionel Sutton
13      Derian Johnson, Sahvon           Tyson Foods         January 23, 2017   Downman and        Allen Burrell
         Brown, David Turner,                                                       Chef         Dwayne Burrell
14    Trinese Jackson and Corey         TCI Trucking         January 26, 2017    Alvar Street     King Law Firm
                 Bailey
15     Arthur Bourgeois, Delanie       Kenan Transport         February 12,        US 90            Jerry Settle
        Grace, and David Grace                                    2017
16    Sonya Dent Jones and April       United Van Lines        February 26,     Interstate 610    Lionel Sutton
                Jenkins                                           2017                           Christine Reitano

17   Cynthia Zilton, Jeraun Zilton,     Gulf Transport       March 13, 2017     Interstate 10     Vanessa Motta
      Paul Price and Ireoin Lewis
18     Ryan Harris, De’Angelo           RLC Trucking         March 29, 2017     Interstate 610    Vanessa Motta
     Adams, Tara Blunt, Fran Bell,                                                                Anthony Irpino
       Willard Perry, Shantrica                                                                    Lori Waters
      Carraby, and Jerome Clark
19   Evelina Harris and Winthrop       Celadon Trucking       April 10, 2017    Interstate 10    Chrisine Reitano
                 Carrie                                                                           Lionel Sutton
                                                                                                 Pandit Law Firm
20   Carl Morgan, Shirley Morgan,      Surim Trucking         April 12, 2017    Interstate 10      Jason Baer
     Daniel Harris, and Nyla Arnold        Express                                                Vanessa Motta
21     Marlo Ard, Terrelle Carter,     Progressive Auto       April 18, 2017    Interstate 610     Tim Fields
         Raychelle Patterson and          Transport                                              King Law Firm
             Dwayne Winins
22   Kierra Thomas, Antoine Clark,      God’s Way             April 24, 2017    Interstate 10      Jason Baer
            and Shirley Harris           Trucking                                                 Vanessa Motta
23   Linda Harrison, Rose Mitchell,    Dupre Logistics        April 26, 2017    Interstate 10     Vanessa Motta
           and Glenda Hulbert                                                                    Pandit Law Firm
24     Davida Reynolds, Tinielle                              April 28, 2017    Interstate 10
        Robinson, and Alexander
                Senmore
25   Ralphus Adams, Randy Harris,         Neier, Inc.          May 9, 2017      Interstate 10     Vanessa Motta
     Morris Thompson, and Samara                                                                 Pandit Law Firm
                Jefferson
26      Shantay Watkins, George          On-Site Fuel         May 16, 2017      Interstate 10     Vanessa Motta
       Berniard, Mervin Dolliole,          Service                                                 David Bravo
        Clinton Sordelet, Calvin
     Henderson, Lawrence Addison,
     Melvin Mitchell, Tariana Blunt,
       Laportia Moore, and David
                  Perry
27     Otis Johnson and Anthony           Transport           May 17, 2017         US 90          Vanessa Motta
               Washington                Consultants
28   Demetra Henderson-Burkhalter,        Wal-Mart            May 23, 2017      Interstate 10     Vanessa Motta

                                                        12
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 13 of 20



     Gregory Offray, and Jacqueline                                                            Pandit Law Firm
               Thompson
29    Kendell Tyler, James Jackson    Empire Express        June 6, 2017      Interstate 10      Lionel Sutton
                                                                                               Pandit Law Firm
30   Ciarra Williams, Willie Magee,   Cowan Systems         June 8, 2017      Interstate 10     Vanessa Motta
     Russell Harris, Dwayne Pierce,                                                             Anthony Irpino
         Johnny Marshall, Jenea                                                                Vincent Arnona
        Maxson, Lamyra Henry,
       Kimberly Anderson, Irvin
      Hadley, Shontae Cain, Joseph
     Henry, Aari Coston, and Ellery
                  Evans
31   Ruby Poole. Warren Poole and       US Xpress           June 13, 2017     Interstate 10    Vanessa Motta
             Robert Savage             Enterprises                                             Amy Fontenot
32    Carl Jones, Freda Lois Jones,     Dedicated           June 14, 2017     Interstate 10    Lionel Sutton
              Jaelyn Jones            Transportation

33   Lehmoneisha Johnson, Gregory          UPS              June 21, 2017    Interstate 510,   Vanessa Motta
      Williams, Charles Williams                                              Interstate 10
34    Denzel Lee and Briane Grant         Tacan             June 25, 2017     Interstate 10    Vanessa Motta
                                      Transportation
35     Reynard Nobles, Jasmine           Nu-Way             June 27, 2017     Interstate 10    King Law Firm
      Howard, and Yolanda Jones        Specialized
                                         Services
36     Charles Jones, Stephanie           UPS               July 6, 2017      Interstate 10    Vanessa Motta
     Johnson, Willie Butler, Ernest                                                            Brian Branch
               Johnson
37     Georon Darensburg, Hugh             UPS              July 16, 2017     Interstate 10       John Sileo
         Martin, Cortne Martin                                                                   Casey Moll
38    Ashiki Fulford and Tanisha           UPS              July 17, 2017     Interstate 10    Pandit Law Firm
                 Jones
39      Renay Gardner, Victor            Werner             July 19, 2017     Interstate 10      Brian Branch
        Gardner, and Paul Clark                                                                Pandit Law Firm
                                                                                                 Lionel Sutton
40    Aaronne Simmons, Teresa          H.M. Davis           July 23, 2017     Interstate 10     Anthony Irpino
       Jefferson, Juan Matthews,        Transport                                               K. Adam Avin
      Deoushia Jefferson, James                                                                 Vanessa Motta
                 Hinton
41   Dacha DeGruy, Devin DeGruy           Penske            July 23, 2017     Interstate 10     Vanessa Motta
           and Kimani Ramee                                                                    Pandit Law Firm

42    Latoya Statum, Jason Peters,    Quality Carrier       July 26, 2017     Interstate 10    Vanessa Motta
       Sr., Jason Peters, Jr., and
             Rashaad Harris
43     Harry Dorsey, Lesdreaka           Werner            August 9, 2017    Interstate 610    Pandit Law Firm
       Dickson, Raymond Riley,                                                                  Lionel Sutton
     Zounda Lee, Tasha Green, Eric                                                              Louis Gerders,
      Lewis, Michael Ruffin, and                                                                      Jr.
              Lounda Lee                                                                        Amy Fontenot
                                                                                                Vanessa Motta
44    Velma Whittey, Troy Locke,         Southern          August 10, 2017   Calliope St. at   King Law Firm
            Tycoria Brown               Intermodal                               US 90
45    Hilda Fobb, Trinette Smith,        Stericycle        August 15, 2017    Interstate 10    Vanessa Motta
     Juanisha Winchester, Ravaugh


                                                      13
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 14 of 20



      Harris, Precious Diaz, and
         Quintosha Wishem
46    Margie Hendricks, Myrtis          Stericycle, Inc.     August 15, 2017   Interstate 10    Craig Sossaman
     Hendricks Williams, Ortegas                                                  by 610        Michael Collins
     Coleman, Gueren Pedesclaux,                                                                David Wawrose
          Dwyane Johnson                                                                        Pandit Law Firm
                                                                                                Dwayne Burrell
                                                                                                 Allen Burrell
47     Rosalie Williams, Jawayne       Dupre Logistics       August 26, 2017   Interstate 10    Pandit Law Firm
        Harrison, and Kim Chew                                                                   Lionel Sutton
48     Antoine Hendricks, Corey            Heniff            August 28, 2017   Interstate 10    David Wawrose
       Morton, Jr., Kardell Smth,       Transportation                                           Lionel Sutton
              Kathy Smith                                                                       Pandit Law Firm
49   Lynisha Reff, Lyndon Red, Sr.,         Werner            September 4,     Interstate 10     Vanessa Motta
        Tracy Harris, Lyschnine                                   2017                          Pandit Law Firm
               Williams
50      Kyvonne Davis, Gregory           KAG Leasing          September 4,     Interstate 10     Lionel Sutton
         Davis, Reco Williams                                     2017            by 510        Pandit Law Firm

51   Wilbert Reese and Marko Odds           Miller            September 5,     Interstate 610   Pandit Law Firm
                                        Transportation            2017                           Vanessa Motta

52   Melvin Colbert, Lakea Colbert,     URS Midwest           September 7,     Interstate 10     Lionel Sutton
        Cordero Washington, and                                   2017                          Pandit Law Firm
          Yaschia Washington
53     Lanell Smith and Demontre      Seymour Transport      September 10,     Interstate 10     Vanessa Motta
                  Smith                                          2017
54    Timothy Alexander, Brandon             SAIA            September 13,     Interstate 10     Alvendia, Kelly
        Berry, Sanaka Alexander,                                 2017                              & Demarest
      Ashley Brown, and Sahriyah                                                                (Motta originated
                Alexander                                                                            claim)
55   Cory Lain, Solomon Carter, and        Heniff            September 13,     Interstate 610     Lionel Sutton
              Zaneta Carter             Transportation           2017             and I-10      Pandit Law Firm
56    LaToya Barra, Willie Collins,         SEFL             September 20,      Interstate 10     Lionel Sutton
       Nia Gates, Tiawanka Sims                                  2017                           Pandit Law Firm

57     Lauren Dents, Daniel Clark        Tyson Foods         September 20,     Interstate 10     Lionel Sutton
                                                                 2017                           Pandit Law Firm
58      Latoya Campbell, Patricia     Enterprise Logistics   September 25,     Interstate 10        Donald
       Campbell, Chervanti Hilton          Services              2017                             deBoisblanc
                                                                                                  (Motta reps
                                                                                                 Campbells not
                                                                                                   enrolled)
59   Terry Baham, Stephen Turner,      Lovorn & Lovorn       September 27,     Interstate 10    Pandit Law Firm
            Yalonda Stubbs                Trucking                2017
60     Roshawn Nobles, Terrell          Delta Trucking       October 1, 2017   Interstate 510    Vanessa Motta
     Green, and Aaronika Johnson
61       Reginald Jones, Jamel        McKoin Trucking        October 1, 2017      US 90         Pandit Law Firm
              Toledano                                                                           Lionel Sutton

62     Kwantra Varnado, Herold           DD Logistics        October 1, 2017   Interstate 610   Pandit Law Firm
           Payne, Taj Varnado                                                                    Lionel Sutton
63      Donald Charles, Richard         Wiley Sanders        October 1, 2017   Interstate 10    Christine Reitano
      Foster, Erica Darby and Mark       Truck Lines                                             Lionel Sutton


                                                     14
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 15 of 20



                 Birden
64      Jerome Hart and Kierra             FAF, Inc.         October 17, 2017   Interstate 10    Pandit Law Firm
     Johnson, individually and o/b/o                                                             King Law Firm
        the minor, Elrieah Pero,
           Gervanda Gordon
65       Lance Goods, Herman               Northfield        October 23, 2017   Interstate 10     Stephen Harris
        Robinson, Sammie Lott            Transportation
66                                          Martin           October 26, 2017   Interstate 510   Pandit Law Firm
     John Gibson and Shawn Martin        Transportation
67                                        Whitestone          November 13,      Interstate 10    Edwin Shorty, Jr.
     Dimitri Frazier, Adonte Turner,     Transportation          2017                            (Motta originated
             Tiffany Turner                                                                           claim)
68                                     Slay Transportation    November 15,      Interstate 10     King Law Firm
     Louis Roby and Derrick Roby                                 2017
69          Rashad Turner                 Landwerlin          November 20,      Interstate 10    Edwin Shorty, Jr.
                                           Trucking              2017
70      Brianne Lott, Daraneika             Airgas            November 26,      Interstate 10     Vanessa Motta
      Williams, Roshika Hall, and                                2017
             Brianesha Lott
71   Reginald Robert, Derrick Benn,         Knight            November 28,         US 90          Vanessa Motta
     Marlene Alvis, Theresa Henry        Transportation          2017

72     Richard Turner, Taminika          Texas Freight        November 29,      Interstate 10    Edwin Shorty, Jr.
      Shaul, and Derrick Thomas            Services              2017
73   Byron Charles, Meikee Bush,       CTS Transportation     December 3,       Interstate 10     Vanessa Motta
      Ashley Marie Gray, Shalita                                 2017
               Cambrice
74   Kimmy Jacob, Romalis Jacob,            Werner            December 28,      Interstate 10     Lionel Sutton
           and Lyndell Mims                                       2017
75     Terrion Hopkins, Romalis        Anderson Trucking      April 11, 2018    Interstate 610   King Law Firm
      Williams, Sr., and Romalis
             Williams, Jr.
76   Danielle Anderson, Quinyatta            Airgas           April 19, 2018    Interstate 10     Vanessa Motta
       Woods, and Tyatta Woods
77       Trinika Ross, Melvin                                August 1, 2018     Interstate 10
      Hendricks, Myrtis Williams,
          Victorian Williams
78      Lashandra Wells, Sidney              SAIA              May 6, 2014      Interstate 10      Jason Giles
      Frazier, and Ervin Johnson
79       Cory Snelling, Joseph               SAIA            August 30, 2016    Interstate 10     King Firm and
       Sandoval, and Christopher                                                                  Bagneris Firm
                 Fauria
80      Tracy Thompson, Grant                Ozark            September 14,     Interstate 10     Jeremy Pichon
     Wilson, and Steven Thompson                                  2017                             and Desiree
                                                                                                    Charbonnet
81   Yolanda Davis, Willie Davis,            SAIA             September 20,     Interstate 610    Jeremy Pichon
     Conrad Lawrence, Lisa Davis,                                 2017                             and Desiree
     Deshone Davis, Johnell Davis,                                                                  Charbonnet
      Ernest Davis, Sr., Brooklyn                                                                (Motta originated
        Davis, Mariah Williams,                                                                       claim)
      Lamont Williams, Da-shawn
      Davis, and Ernest Davis, Jr.
82     Myeisha Smith, Ronique                SAIA             September 29,     Interstate 10       King Firm
     Labranch, and Monique Smith                                  2016

                                                       15
      Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 16 of 20



83    Steven Wickliff, Alvin Blanto,          SAIA           October 17, 2017   Interstate 10
           and Warren Thomas
84     Sherman Williams, Jr., Aric      Cardinal Logistics   January 30, 2018   Interstate 10    Vanessa Motta
        Coulon, Adrian Williams,
            Anthony Augustin
85    Conseulla Lee, Irvin Lee, Chloe   Premier Transport    March 20, 2018     Interstate 610   Vanessa Motta
            Lee, Zounda Lee



        (*Objection by Plaintiffs/Defendants-In-Counterclaim due to relevancy).

        B) Not Applicable.

        C) Not Applicable.

        D) Not Applicable.

        E) Not Applicable.

                                                      11.

        A) Not Applicable.

        B) Not Applicable.

                                                      12.

        A) Defendants plan to use interactive maps of the New Orleans area to show where the

        accident at issue and the other related accidents occurred.

        B) Plaintiffs/Defendants-In-Counterclaim object to Defendants’ plan to use interactive

        maps of the New Orleans area to show where the accident at issue and the other related

        accidents occurred, as the other related accident are not relevant to the case at bar.

                                                      13.

       A) List of Witnesses for All Parties:

     1. Tiffany Turner (Plaintiff/Defendant-In-Counterclaim & Fact Witness To the Facts &

        Circumstances of the Accident Made Subject of this Lawsuit).




                                                      16
 Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 17 of 20



2. Adonte Turner (Plaintiff/Defendant-In-Counterclaim & Fact Witness To the Facts &

   Circumstances of the Accident Made Subject of this Lawsuit).

3. Dimitri Frazier (Plaintiff/Defendant-In-Counterclaim & Fact Witness To the Facts &

   Circumstances of the Accident Made Subject of this Lawsuit).

4. Robert L. Runnels (Defendant/Plaintiff-In-Counterclaim & Fact Witness To the Facts &

   Circumstances of the Accident Made Subject of this Lawsuit).

5. Officer Jack Kounlavong of the New Orleans Police Department (Responding Officer &

   Witness to Facts and Circumstances Surrounding The Investigation of the Accident

   Scene)

6. Alisa White of Whitestone Transportation, L.L.C. - (Defendant/Plaintiff-In-Counterclaim

   & Fact Witness To the Circumstances of the Accident Made Subject of this Lawsuit).

7. Dr. Andrew Todd
   Southern Orthopedic Specialists
   The nature, cause and extent of Tiffany Turner’s alleged injuries

8. Marlene Kennedy
   4000 Rose Street, Apt. 3206
   Chalmette, LA 70043
   Information regarding common facts and direct connections to other questionable
   accidents.

9. Charlette Jones
   Information regarding common facts and direct connections to other questionable
   accidents

10. Joe Schembre
    JS Investigations
    560 Oak Harbor Blvd., Ste. 201
    Slidell, LA 70458
    Investigation regarding common facts and direct connections to other questionable
    accidents

11. Raymond Riley
    3400 St. Anthony St., Apt. 221
    New Orleans, LA 70122

                                           17
 Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 18 of 20



   Information regarding common facts and direct connections to other questionable
   accidents

12. Ryan Harris
    12345 I-10 Service Road, Apt. 223
    New Orleans, LA 70128
    Information regarding common facts and direct connections to other questionable
    accidents

13. Cornelius Garrison
    1533 Foy St.
    New Orleans, LA 70122
    Information regarding common facts and direct connections to other questionable
    accidents

   Defendants may call some or all of the below witnesses to establish information
   regarding common facts and direct connections to other questionable accidents

14. Richard Turner

15. Rashad Turner

16. Juan Matthews

17. Shirley Harris

18. Zounda Lee

19. Derrick K. Thomas

  B) Undersigned counsel aver that the witness list(s) were filed in accordance with this

      Court’s prior orders.

  C) Not Applicable.

  D) Not Applicable.

                                            14.

  A) Undersigned counsel aver that the case is a jury case and the jury trial is applicable to

     all aspects of the case. Furthermore, undersigned avers that the proposed jury

     instructions, special jury interrogatories, trial memoranda, and any special questions



                                             18
     Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 19 of 20



         that the Court is asked to put to prospective jurors on voir dire shall be electronically

         filed with the Court not later than five working days prior to the trial date, unless

         specific leave to the contrary is granted by the Court.

      B) Not Applicable.

      C) Not Applicable.



                                                 15.

      Undersigned counsel aver, that the issues of liability will not be tried separately from that

of quantum.

                                                 16.

      Not Applicable.

                                                 17.

      The trial in this matter shall commence on March 18, 2019 at 8:30 a.m. and is expected to

last three (3) to five (5) days depending on evidentiary rulings.

                                                 18.

      Undersigned avers that this pre-trial order has been formulated after conference at which

counsel for the respective parties have appeared in person. Reasonable opportunity has been

afforded counsel for corrections, or additions, prior to signing. Hereafter, this order will control

the course of the trial and may not be amended except by consent of the parties and the Court, or

by order of the Court to prevent manifest injustice.

                                                 19.

      The possibility of settlement of this case was considered by the parties.




                                                 19
Case 2:18-cv-02340-ILRL-JVM Document 81 Filed 02/18/19 Page 20 of 20



                               Respectfully submitted by:

                               EDWIN M. SHORTY, JR. & ASSOCIATES
                               A PROFESSIONAL LAW CORPORATION
                               Nathan M. Chiantella
                               _____________________________________
                               EDWIN M. SHORTY, JR., LSBA # 28421
                               NATHAN M. CHIANTELLA, LSBA # 35450
                               650 Poydras Street, Suite 2515
                               New Orleans, Louisiana 70130
                               Phone: (504) 207-1370
                               Fax: (504) 207-0850
                               Email: eshorty@eshortylawoffice.com
                               Email: nchiantella@eshortylawoffice.com

                               and

                               H.L. HARPER & ASSOCIATES, L.L.C.
                               Hope L. Harper

                               HOPE L. HARPER, LSBA# 33173
                               650 Poydras Street, Suite 2515
                               New Orleans, Louisiana 70130
                               Phone: (855) 880-4673
                               Fax: (504) 322-3807
                               Email: hharper@hlharperandassociates.com
                               Counsel for Plaintiffs/Defendants-In-Counterclaim

                               and

                               PERRIER & LACOSTE, L.L.C.
                               Michael W. Robertson
                               ______________________________________
                               GUY D. PERRIER, LSBA # 20323
                               MICHAEL W. ROBERTSON, LSBA # 31943
                               DUSTIN L. POCHE`, LSBA # 33451
                               One Canal Place
                               365 Canal Street - Suite 2550
                               New Orleans, Louisiana 70130
                               Telephone: (504) 212-8820
                               Facsimile: (504) 212-7285
                               Email: gperrier@perrierlacoste.com
                               Email: mrobertson@perrierlacoste.com
                               Email: dpoche@perrierlacoste.com
                               Counsel for Defendants/Plaintiffs-In-Counterclaim

                                 20
